Opinion issued December 20, 2012




                                     In The
                              Court of Appeals
                                    For The
                         First District of Texas


                             NO. 01-11-00174-CV
                             NO. 01-11-00175-CV


                   DEBORAH JEAN BRANIFF, Appellant

                                       V.

                   RICHARD JAMES BRANIFF, Appellee


                   On Appeal from the 308th District Court
                            Harris County, Texas
               Trial Court Cause No. 2002-51181 & 2010-70029


                       MEMORANDUM OPINION

      Appellant, Deborah Jean Braniff, has failed to timely file a brief. See TEX.

R. APP. P. 38.6(a) (governing time to file brief), 38.8(a) (governing failure of
appellant to file brief). After being notified that these appeals were subject to

dismissal, appellant did not adequately respond. See TEX. R. APP. P. 42.3(b)

(allowing involuntary dismissal of case).

      We dismiss these appeals for want of prosecution for failure to timely file a

brief. We dismiss any pending motions as moot.

                                 PER CURIAM

Panel consists of Justices Jennings, Higley, and Sharp.




                                            2